DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Office Action is in response to Applicant’s Amendment/Argument filed 03/01/2021. Claims 1-15 have been canceled and claims 16-25 have been added. Claims 16-25 are pending.

Response to Arguments
Applicant’s arguments, see pg. 5, filed 03/01/2021, with respect to claims 1-15 under 35 U.S.C. 112(a) or 35 U.S.C. 112(pre-AIA ), first paragraph, have been fully considered. The Applicant has canceled claims 1-15, therefore, the rejection has been removed.
Applicant’s arguments, see pgs. 5-6, filed 03/01/2021, with respect to claims 1-15 under 35 U.S.C. 112(b) have been fully considered. The Applicant has canceled claims 1-15, therefore, the rejection has been removed.
Applicant’s arguments, see pg. 6, filed 03/01/2021, with respect to the claims 1, 8-9 and 11-12 under 35 U.S.C. 102(a)(1) as being anticipated by Fukui (US 2006/0202134), have been fully considered and are persuasive.
Applicant’s arguments, see pg. 6, filed 03/01/2021, with respect to the claims 5, 7, 10 and 14-15 under 35 U.S.C. 103(a) as being unpatentable over Fukui (US 2006/0202134), have been fully considered and are persuasive. The rejection of these claims is withdrawn.

Allowable Subject Matter
Claims 16-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 16, the prior art fails to disclose or reasonably suggest, along with other claimed limitations, a free standing inorganic storage phosphor panel wherein the inorganic storage phosphor layer is formed by melt compounding the at least one polymer, inorganic storage phosphor material, and copper phthalocyanine blue dye at a level greater than or equal to 12 ppm with respect to the phosphor and wherein the inorganic storage phosphor layer has a coefficient of variation in the linearized pixel value that is less than or equal to 0.7.
95% of the particles are less than or equal to 6.8 microns in diameter and 95% of the particles are greater than or equal to 1.0 microns in diameter and wherein the inorganic storage phosphor layer has a coefficient of variation in the linearized pixel value that is less than or equal to 0.4.
Regarding claims 24, the prior art fails to disclose or reasonably suggest, along with other claimed limitations, a method for manufacturing an inorganic storage phosphor panel comprising of melt compounding an inorganic storage phosphor layer including at least one thermoplastic polyolefin, an inorganic storage phosphor material and a copper phthalocyanine blue dye to produce a melt compounded material wherein the manufactured inorganic storage phosphor layer has a coefficient of variation in the linearized pixel value that is less than or equal to 0.4.
The closest art of record teaches the following;
Fukui (US 2006/0202134) discloses a radiation image storage panel has a phosphor layer containing an energy-storing phosphor (Abstract), comprising:

([0029]; polyethylene terephthalate, polyethylenenaphthalate, aramide resin, and polyimide resin), an inorganic storage phosphor material ([0031]; europium or cerium activated alkaline earth metal halide stimulable phosphors [e.g., BaFBr:Eu and BaF(Br, l):Eu] and cerium activated rare earth oxyhalide phosphors), and a copper phthalocyanine based blue dye ([0044]; copper phthalocyanine blue).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495.  The examiner can normally be reached on M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUGH MAUPIN/           Primary Examiner, Art Unit 2884